         Case 3:20-cv-00112-BAJ-SDJ      Document 4    07/13/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA

TRAVIS DAVIS (#341371)                                               CIVIL ACTION

VERSUS

JACKSON C.C.                                               NO.: 20-00112-BAJ-SDJ

                              RULING AND ORDER

      On or about February 26, 2020, pro se Plaintiff Travis Davis, a person then

confined at the Jackson Correctional Center in Jonesboro, Louisiana, filed this

proceeding pursuant to 42 U.S.C. § 1983. See (Doc. 1). On March 3, 2020, the Court

issued a Letter of Deficiency (Doc. 2) to Plaintiff providing him with instructions to

correct the deficiencies in his Complaint.

      A review of the record reflects that the letter of deficiency was returned as

undeliverable. See (Doc. 3). The returned mail bore the notations of “Released” and

“RETURNED TO SENDER.” (Id. at p. 3).

      Pursuant to Local Rule 41(b)(4) of the Court, the failure of a pro se litigant to

keep the Court apprised of a change of address may constitute a cause for dismissal

for failure to prosecute when a notice has been returned to a party or the Court for

the reason of an incorrect address and no correction is made to the address for a

period of 30 days. As a practical matter, the case cannot proceed without an address

where Plaintiff may be reached and where he may receive pertinent pleadings,

notices or rulings.
        Case 3:20-cv-00112-BAJ-SDJ       Document 4    07/13/20 Page 2 of 2




      Accordingly,

      IT IS ORDERED that Plaintiff’s claims are DISMISSED WITHOUT

PREJUDICE for failure of Plaintiff to prosecute this proceeding and for failure to

keep the Court apprised of his current address.

      IT IS FURTHER ORDERED that, pursuant to Local Rule 41(b)(3), on motion

of Plaintiff, filed within 30 days, and upon a showing of good cause, the Court may

consider reinstatement of Plaintiff’s claims on the Court’s Docket.



                                 Baton Rouge, Louisiana, this 13th day of July, 2020


                                       _____________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
